Citation Nr: 1031719	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-37 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, myositis.

2.  Entitlement to a compensable evaluation for status post left 
index and middle finger fracture.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, on behalf of the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
lumbosacral strain, myositis, was manifested by pain; stiffness; 
tenderness, and forward flexion from 0 to between 75 and 90 
degrees, with pain starting at 50 degrees; extension from 0 to 
between 15 and 20 degrees, with pain starting at 10 degrees; left 
and right lateral flexion from 0 to between 15 and 30 degrees, 
with pain starting at 20 degrees, bilaterally; left and right 
lateral rotation from 0 to 30 degrees, with pain starting at 15 
degrees, bilaterally; and forward flexion was 0 to 65 degrees 
following repetitive motion, while all other ranges of motions 
remained the same.

2.  Throughout the pendency of this appeal, the Veteran's status 
post left index and middle finger fracture was manifested by 
pain; subjective reports of flare-ups; tenderness; 
hyperpigmentation over the second digit proximal interphalangeal 
joint; mild deformity over the dorsal proximal interphalangeal; 
mild ulnar deviation of the second digit; no neurological 
symptoms, and a range of motion as follows: left index finger 
metacarpophalangeal and proximal interphalangeal joints range of 
motion of 0 to 90 degrees, without pain; left index finger distal 
(terminal) interphalangeal joint range of motion of 0 to 80 
degrees, without pain; left middle finger metacarpophalangeal 
joint range of motion of 0 to 85 degrees, without pain; left 
middle finger distal (terminal) interphalangeal joint range of 
motion of 0 to 95 degrees, without pain; left middle finger 
proximal interphalangeal joint range of motion of 0 to 105 
degrees, without pain.  Repetitive motion did not elicit 
additional pain and there was no additional loss of motion upon 
repetitive motion for either joint.  Crepitations were palpated 
in the left index finger at the proximal interphalangeal joint 
with flexion and extension; there was no gapping between the 
digits of the left hand and the palmar crease; and no gapping 
between the fingers and thumb.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain, myositis, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5023-5237 (2009).

2.  The criteria for a compensable evaluation for status post 
left index and middle finger fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5219 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims addressed herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Specifically, the RO's letters to 
the Veteran, dated in August 2007, October 2007, and August 2008, 
satisfied the duty to notify provisions relating to the Veteran's 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.

Additionally, the RO's August 2008 letter to the Veteran notified 
him that he must submit, or request that VA obtain, evidence of 
the worsening of his disabilities and the different types of 
evidence available to substantiate his claims for higher ratings.  
This letter also informed him of the general requirements to 
obtain higher ratings and notified him of the need to submit 
evidence of how such worsening effected his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For 
these reasons, the Board finds that the content requirements of 
the notice VA is to provide have been met and no further 
development is required regarding the duty to notify.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, pursuant to these claims, the 
Veteran underwent adequate VA examinations in order to ascertain 
the severity of his service-connected disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the 
examiners took into account the Veteran's statements and 
treatment records, which allowed for fully-informed evaluations 
of the claimed disabilities.  Finally, there is no indication in 
the record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of these claims, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

Historically, the Veteran served on active duty from August 2000 
to August 2004.  In August 2007, the Veteran submitted a claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected lumbosacral strain, myositis, and a claim of 
entitlement to a compensable evaluation for his service-connected 
status post left index and middle finger fracture.  In November 
2007, the evaluation assigned to the Veteran's lumbosacral 
strain, myositis, was increased to 20 percent, effective August 
24, 2007; the noncompensable evaluation assigned to his status 
post left index and middle finger fracture was maintained.  After 
the Veteran perfected an appeal, the claims were certified to the 
Board for appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in all 
cases that the findings be sufficiently characteristic as to 
identify the disease and the resulting disability, and above all, 
to coordinate the impairment of function with the rating.  38 
C.F.R. § 4.21 (2009).  Therefore, the Board will consider the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

I.  Lumbosacral Strain, Myositis

The RO evaluated the Veteran's lumbosacral strain, myositis, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5021 and under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, hyphenated as 5021-5237.  
Hyphenated diagnostic codes and rating by analogy are used when 
an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2009).  
Use of the second diagnostic code helps provide further detail 
regarding the origins of the unlisted disability, the bodily 
functions affected, the symptomatology, and anatomical location.  
Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  The 
diagnostic code following the hyphen is the diagnostic code by 
which the disability is evaluated.  Id. 

According to 38 C.F.R. § 4.71, Diagnostic Code 5021, myositis 
will be rated on limitation of motion of the affected part(s), as 
arthritis, degenerative.  Pursuant to 38 C.F.R. § 5003 (2009), 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 20 percent 
rating is applicable with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent rating 
is applicable with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  38 C.F.R. 
§4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, degenerative 
arthritis of the spine will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine (General Rating 
Formula).  The General Rating Formula provides for a 100 percent 
evaluation for unfavorable ankylosis of the entire spine; a 50 
percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, General 
Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2009).

The Veteran submitted several hand-written treatment reports that 
were entirely in Spanish.  These records were translated and have 
been associated with the Veteran's claims file.  Of the reports 
that were dated, the earliest was October 2005, the latest was 
July 2007.  These reports were extremely succinct, did not 
include clinical findings, including varying amounts of illegible 
text, and demonstrated, in relevant part, complaints of 
"severe" back pain.

In May 2007, the Veteran underwent a magnetic resonance image 
scan of his lumbar spine.  There were no areas of abnormal signal 
intensity within the vertebral bodies; the conus medullaris ended 
at L1; the pre-vertebral vessels and soft tissues were 
unremarkable; the L1-L2, L2-L3, and L5-S1 levels showed adequate 
disc signal without central canal or neural foraminal stenosis; 
the L3-L4 level showed adequate signal with left foraminal disc 
protrusion no associated with any neural foraminal or central 
canal stenosis; the L4-L5 level showed adequate signal intensity 
with mild diffuse disc bulge not associated with any central 
canal or neural foramina stenosis; normal lordosis; and no 
spondylolysis or spondylolisthesis.  The diagnosis was mild 
diffuse disc bulge at L4-L5 and left foraminal disc protrusion at 
L3-L4 not associated with any central canal or neural foramina 
stenosis.

In September 2007, the Veteran underwent a VA examination to 
determine the severity of his service-connected lumbosacral 
strain, myositis.  The Veteran reported that he experienced 
daily, "stabbing," non-radiating pain in the lumbar area of his 
back that lasted approximately 2 to 3 hours.  He further 
described the pain as being 6 on 10-point pain scale.  The 
Veteran stated that he took Naproxen everyday with mild relief 
and no side effects.  The Veteran also reported flare-ups 
consisting of pain of 9 on a 10-point pain scale that lasted 3 to 
4 hours and was aggravated by prolonged sitting or standing.  He 
stated that during these flare-ups, there was no additional 
limitation of motion or functional impairment.  The Veteran 
denied weight loss, fevers, malaise, dizziness, visual 
disturbances, numbness, weakness, bowel complaints, bladder 
complaints, and erectile dysfunction.  The Veteran was not 
unsteady, did not report falls, did not use an assistive device, 
could walk for 30 to 40 minutes, and used an unspecified brace.  
The Veteran denied a history of trauma and surgery, and reported 
being able to function independently, including with respect to 
his mobility, activities of daily living, occupation, 
recreational activities, and driving.  Range of motion testing 
demonstrated forward flexion from 0 to 90 degrees, with pain 
starting at 50 degrees; extension from 0 to 20 degrees, with pain 
starting at 10 degrees; left and right lateral flexion from 0 to 
30 degrees, with pain starting at 20 degrees, bilaterally; left 
and right lateral rotation from 0 to 30 degrees, with pain 
starting at 15 degrees, bilaterally.  Pain, but no weakness or 
fatigue, was elicited when the Veteran was asked to repetitively 
flex his lumbar spine.  Upon palpation, there was tenderness and 
spasm in the Veteran's lumbar spine.  The Veteran demonstrated a 
normal gait and a reversed lordosis.  A neurological examination 
revealed senses intact to pinprick testing; no atrophy; normal 
muscle tone; lower extremity reflexes were +2 and symmetrical; 
and negative Lasegue's sign, bilaterally.  The diagnosis was 
lumbar strain, myositis.

At a VA examination in July 2009, the Veteran denied any injury, 
trauma, or surgery since the September 2007 VA examination.  He 
reported continued pain, stiffness, and some weakness in his low 
back.  Walking longer than 10 minutes, sitting longer than 1 
hour, and bending and twisting movements increased his pain.  The 
Veteran reported taking over-the-counter ibuprofen and a muscle 
relaxer on a daily basis.  He stated that his spouse gave him 
massages and that he occasionally wore a "lumbar belt" while at 
work.  He described his back pain as continuous, with radiation 
up his back and down his left leg 2 to 3 times per week.  On a 
10-point pain scale, the Veteran reported a baseline of 2 and a 
maximum of 8.  He asserted that repetitive movements increased 
his pain and cause "some" fatigability.  Weakness did not 
prevent him from being able to get in and out of chairs and up 
and down stairs, and he denied a lack of endurance.  While the 
Veteran reported pain when performing work activities, he denied 
losing time from work due to his back.  When he experienced pain 
at work, the Veteran stated that he would occasionally rest 
before resuming his work activities.  The Veteran reported that 
he no longer ran or lifted weights, and his participation in 
household maintenance activities was decreased.  The Veteran 
reported no bowel or bladder difficulties, but 3 instances of 
incapacitating episodes between 2006 and 2007.  Upon physical 
examination, the Veteran was able to ambulate without use of an 
assistive device; was well-developed and well-nourished; was in 
no acute distress; had a normal gait; was able to stand erect; 
had good posture; and was not wearing a back brace.  Palpation of 
the Veteran's lumbar spine revealed increased tension of the 
right upper lumbar paravertebral muscles, and pain and tenderness 
as evidenced by facial grimacing and by report.  Range of motion 
testing demonstrated forward flexion from 0 to 75 degrees; 
extension from 0 to 15 degrees; left and right lateral flexion 
from 0 to 15 degrees; and left and right lateral rotation from 0 
to 30 degrees.  The Veteran reported pain throughout the range of 
motion.  Following repetitive movements, forward flexion was 0 to 
65 degrees, while all other ranges of motions remained the same.  
The Veteran stated that there was no increase in pain, and there 
was no evidence of fatigue, weakness, or lack of endurance.  The 
Veteran was able to toe-walk, heel-walk, perform tandem gait, and 
squat.  Straight leg raising created increased pain in the 
Veteran's left lower back.  Waddell's criteria were negative.  
The soles of the Veteran's feet were without calluses and the 
soles of his shoes showed normal weight bearing.  The Veteran 
appropriately responded to all sensory stimuli in his lower 
extremities during a neurological examination.  Deep tendon 
reflexes were +2/4 and muscle strength was 5/5.  After reviewing 
the May 2007 magnetic resonance imaging report, the diagnosis was 
herniated nucleus propulsus at L3-L4 without central canal or 
neural foraminal stenosis.  The examiner then opined, 

A herniated nucleus propulsus does not occur 
from back strain of myositis.  On this last 
rating examination in 2007 his pain was 
nonradiating[,] now it is radiating.  
Therefore[,] it is my medical opinion that the 
[V]eteran's herniated nucleus propulsus is less 
likely as not caused by or a result of his 
lumbosacral strain-myositis.

As discussed above, the Veteran's service-connected lumbosacral 
strain, myositis, has been assigned a 20 percent evaluation 
throughout the pendency of this appeal.  In order for a higher 
evaluation to be assigned, the evidence of record must 
demonstrate that his lumbosacral strain, myositis was manifested 
by forward flexion of the thoracolumbar spine 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula.  In September 2007, range 
of motion testing demonstrated forward flexion from 0 to 90 
degrees.  In July 2009, range of motion testing revealed forward 
flexion from 0 to 75 degrees.  As such, the Board finds that the 
evidence of record does not demonstrate forward flexion of the 
Veteran's thoracolumbar spine to 30 degrees or less at any point 
during the appeal period.  Further, the Board finds that the 
evidence of record is not supportive of a finding that the 
Veteran's lumbosacral strain, myositis, was manifested by 
favorable ankylosis of his entire thoracolumbar spine.  
Consequently, the Board finds that an evaluation in excess of 20 
percent for the Veteran's service-connected lumbosacral strain, 
myositis, is not warranted at anytime during the appeal period.  
Id.; see Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making 
this determination, the Board considered whether there was any 
additional functional loss not contemplated in the 20 percent 
evaluation for the Veteran's lumbosacral strain, myositis.  See 
38 C.F.R. §§ 4.40, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  In September 2007, range of motion 
testing demonstrated forward flexion from 0 to 90 degrees; 
however, the Veteran reported pain starting at 50 degrees.  In 
July 2009, range of motion testing revealed forward flexion from 
0 to 75 degrees, with subjective reports of pain throughout.  
Further, following repetitive movements, forward flexion was 0 to 
65 degrees.  Although the Veteran experienced additional 
functional loss due to limitation of motion, the degree of that 
loss was not shown to the level required for a rating in excess 
of 20 percent.  38 C.F.R. §§ 4.7, 4.71a (2009).

The General Rating Formula provides that any associated objective 
neurological abnormalities, including, but not limited to, bowel 
or bladder impairment, are to be rated separately from the 
orthopedic manifestations, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1).

During the July 2009 VA examination, the Veteran reported pain 
radiating up his back and into his left leg.  Despite these 
subjective reports, the evidence of record did not include 
objective findings of neurologic abnormalities or symptoms 
associated with the Veteran's service-connected back disorder.  
Significantly, neurological testing demonstrated no clinical 
abnormality during either the September 2007 and July 2009 VA 
examinations.  Further, the July 2009 VA examiner rendered a 
diagnosis of herniated nucleus propulsus, which was not 
etiologically related to the Veteran's service-connected 
lumbosacral strain, myositis.  The examiner indicated that the 
Veteran's radiating pain was related the nonservice-connected 
herniated nucleus propulsus.  The Veteran also denied bowel and 
bladder dysfunction.  Thus, a separate evaluation for an 
associated neurological disorder is not warranted.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).

II.  Status Post Left Index and Middle Finger Fracture

The RO evaluated the Veteran's status post left index and middle 
finger fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5299 and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5219, hyphenated as 
5299-5219.  The first two digits of the first diagnostic code 
indicate the most closely related body part followed by a "99."  
See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps 
provide further detail regarding the origins of the unlisted 
disability, the bodily functions affected, the symptomatology, 
and anatomical location.  Id.; see Tropf, 20 Vet. App. at 321.  
Additionally, the diagnostic code following the hyphen is the 
diagnostic code by which the disability is evaluated.  Id. 

For index and long fingers, 0 degrees of flexion represents the 
fingers fully extended, making a straight line with the rest of 
the hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and 
proximal interphalangeal (PIP) joints flexed to 30 degrees and 
the thumb abducted and rotated so that the thumb pad faces the 
finger pads.  Joints in these positions are considered in a 
favorable position.  For such fingers, the MP joint has a range 
of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 
100 degrees of flexion; and the distal (terminal) interphalangeal 
(DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223, a maximum 
disability rating of 20 percent may be assigned for favorable 
ankylosis of the index and long fingers of a minor hand.  A 
disability rating of 20 percent may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5219, for unfavorable ankylosis 
of the index and long fingers of the minor hand.

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury or surgical procedures.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be 
evaluated as unfavorable ankylosis, if both the MP and the PIP 
joints of a digit are ankylosed; or if only the MP or the PIP 
joint is ankylosed and there is a gap of more than two inches 
(5.1 centimeters) between the fingertips and the proximal 
transverse crease of the palm (palm crease), with fingers flexed 
to the extent possible.  Whereas, a disability is to be evaluated 
as favorable ankylosis, if only the MP or the PIP joint is 
ankylosed, and there is a gap of two inches (5.1 centimeters) or 
less between the fingertips and the palm crease.  38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5230, Note 3.

Alternatively, under 38 C.F.R. § 4.71a, Diagnostic Code 5229, 
containing diagnostic criteria for limitation of motion of 
individual digits, where the limitation of motion of each digit 
must be evaluated separately, and under the circumstances where 
there is a limitation of motion of two or more digits, those 
evaluations are to be combined to determine the assigned rating 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 
5.  For the limitation of motion in the index or long finger, if 
there is a gap of less than one inch (2.5 centimeters) between 
the fingertip and the palm crease, with the finger flexed to the 
extent possible, then it is given a 0 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  However, if there is a gap of one 
inch (2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger flexed to 
the extent possible, then a 10 percent rating is warranted.  Id.

In April 2006, the Veteran underwent a physical examination.  He 
reported being hit with a "heavy object" on his left hand 
sometime in 2001, which was treated with "repositioning and 
immobilization."  No fracture was reported.  Since this 
incident, the Veteran reported left, second digit PIP joint 
hypersensitivity, "stabbing" pain, and crepitation.  The 
Veteran stated that the pain registered a 3 on a 10-point pain 
scale.  He denied locking problems, numbness, tingling 
sensations, and weakness.  Upon physical examination, there was 
hyperpigmentation over the second digit PIP joint; mild deformity 
over the dorsal PIP; and mild ulnar deviation of the second 
digit.  Palpation revealed tenderness over the dorsolateral 
aspect of the second PIP.  Testing demonstrated full range of 
motion; biceps, brachioradialis, and triceps muscle strength of 
+2, bilaterally; hyperthesias of the left, second PIP joint; and 
motor function of 5/5 with respect to wrist flexion and 
extension, hand grip, abductor pollicis brevis, abductor digiti 
minimi, and long flexors, bilaterally.  The assessment was old 
trauma to left, second digit PIP joint, with dorsolateral lump 
that was painful upon palpation, which "can be related to old 
tendon injury, capsular damage, or neuroma (less likely)."  
Further, the examiner stated that, "[b]ecause no mechanical 
problems were indentified on [physical examination], we recommend 
desensitization tech[niques] and special glove to avoid further 
traumas."  Beyond these measures, the Veteran was instructed to 
undergo physical therapy.

Treatment reports dated from April to May 2006 demonstrated 
ongoing physical therapy for the Veteran's left index finger.  
According to the last of the reports, the physical therapy did 
not reduce the Veteran's pain, but did increase his left hand 
grip strength to 60 pounds.

In June 2006, the Veteran complained of pain of 6 on a 10-point 
pain scale, stiffness, and crepitation in his left second PIP 
joint in the mornings.  Functional strength of his right and left 
upper limbs was normal; right hand grip was 100 pounds; left hand 
grip was 65 pounds; right pinch strength was 12 pounds; and left 
pinch strength was 7.5 pounds.  All tested motor functions were 
deemed intact.  Late in June 2006, the Veteran was seen at a 
follow-up examination and reported no change in symptoms after 
physical therapy.  A "mild" bump on the dorsal aspect of his 
left, second PIP joint, and a "clicking" sound, persisted.  
Also, there was tenderness on the radial side of the head of the 
proximal phalanx, and "a functional [active range of motion] 7 
strength on the hand."  It was determined that the Veteran had 
received the maximum benefit from physical therapy and was 
referred to a hand surgeon for further evaluation.

In November 2007, the Veteran underwent a VA examination to 
determine the severity of his status post left index and middle 
finger fracture.  The Veteran reported that the symptoms 
associated with this disability had progressively worsened since 
onset, in the form of pain and a "clicking" sound in his left 
index and middle finger.  He reported taking 550 milligrams of 
Anaprox before bed each night, with fair control of pain and no 
side effects.  The Veteran reported being right-hand dominant; 
denied prior surgeries; endorsed a history of decreased left hand 
strength and hand dexterity; and endorsed pain, limited motion, 
swelling, deformity, weakness, and stiffness.  The Veteran also 
reported a history of "weekly" flare-ups in his left second and 
third PIP joints, which were precipitated by gardening and using 
tools.  The Veteran characterized the flare-ups as "severe" and 
said they made difficult the use of tools when doing car 
maintenance.  Upon physical examination, there was no amputation 
of a digit or part of a digit; no ankylosis of one or more 
digits; no deformity of one or more digits; there was no gap 
between the Veteran's thumb pad and the tips of his fingers on 
attempted opposition of thumb to fingers; no decreased strength 
for pushing, pulling, or twisting; and no decreased dexterity for 
twisting, probing, writing, touching, or expression.  Left index 
finger MP and PIP joints range of motion was 0 to 90 degrees, 
without pain.  Left index finger DIP joint range of motion was 0 
to 80 degrees, without pain.  Left middle finger MP joint range 
of motion was 0 to 85 degrees, without pain.  Left middle finger 
DIP joint range of motion was 0 to 95 degrees, without pain.  
Left middle finger PIP joint range of motion was 0 to 105 
degrees, without pain.  With respect to each of the listed 
joints, repetitive motion did not elicit additional pain and 
there was no additional loss of motion upon repetitive motion.  
The examiner found that the Veteran had a "complete full 
extension...on all active and passive movements of the [MP], PIP, 
and DIP joints of the left index and middle finger...Pain free 
with negative De Lucca [sic] criteria."

At a VA examination in July 2009, the Veteran complained of 
continued pain that was increasing in severity and that there was 
a "clicking" noise in the left index PIP joint.  He denied new 
injury, trauma, and surgery.  He also stated that he avoided 
using his left hand as much as possible and that he was right-
hand dominant.  Upon using his left hand, the Veteran reported 
pain, but that he had "good" grip strength and did not have 
problems dropping things that he would pick up.  Prolonged use of 
his left hand would result in loss of grip strength.  He reported 
no lost time from work due to his left hand and that his left 
hand did not impede him from executing his job responsibilities.  
The Veteran stated that the pain "occur[red] as flare-ups" 
throughout the day, which depended on how much he used his left 
hand.  He denied pain when the left hand was at rest.  The 
Veteran stated that he did not take ibuprofen specifically for 
his left hand, but that his left hand was helped by the ibuprofen 
taken to treat his service-connected back disability.  The 
Veteran denied radiating pain; stated that the pain was from 0 to 
7 on a 10-point pain scale; that repetitive movements would cause 
"some" weakness, but no fatigue or lack of endurance; and that 
were no effects on his activities of daily living.  Upon physical 
examination, the Veteran's left index and middle fingers were 
symmetrical to all of his other fingers on his left hand and 
symmetrical to his right index and middle fingers.  The Veteran 
demonstrated full range of motion of all of his digits on his 
left hand.  With respect to the Veteran's left index and middle 
finger, the MP joint range of motion was 0 to 90 degrees; the PIP 
joint range of motion was 0 to 100 degrees; and DIP joint flexion 
was 0 to 70 degrees.  Following repetitive motion, there was no 
change in range of motion.  Crepitations were palpated in the 
left index finger at the PIP joint with flexion and extension.  
There was no gapping between the digits of the left hand and the 
palmar crease, and no gapping between the fingers and thumb.  
Good muscle strength was noted in that the Veteran was able to 
hold the tension between his thumb and fingers approximating 
against resistence.  Left hand grip was 4.5 on a 5-point scale 
versus 5/5 for his right hand.  The examiner reviewed previous 
radiological examinations of the Veteran's left hand, which 
demonstrated normal alignment of his second and third fingers; no 
fractures, dislocation, arthritic changes, or radiopaque foreign 
bodies.  The impression was "[n]ormal study."  The examiner 
rendered a diagnosis of "fracture left index and [middle] finger 
with residual pain.  X-ray findings normal."

As discussed above, the Veteran's status post left index and 
middle finger fracture has been assigned a noncompensable 
disability rating.  In order for a compensable evaluation to be 
assigned under either Diagnostic Code 5219 or 5223, the evidence 
of record must demonstrate that the Veteran's status post left 
index and middle finger fracture was manifested by either 
unfavorable or favorable ankylosis, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5219, 5223.  A review of the evidence 
of record during the appeal period did not demonstrate findings 
of either unfavorable or favorable ankylosis.  In fact, during 
the November 2007 VA examination, the examiner specifically found 
no ankylosis in the Veteran's left index of middle fingers.  
Consequently, the Board finds that a compensable rating for his 
service-connected status post left index and middle finger 
fracture is not warranted pursuant to either Diagnostic Codes 
5219 or 5223.

In order for the Veteran's service-connected status post left 
index and middle finger fracture to be assigned a compensable 
rating pursuant to Diagnostic Codes 5229, the evidence of record 
must demonstrate a gap of one inch (2.5cm) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible.  Id. at Diagnostic Code 
5229.  In November 2007, the VA examiner determined that there 
was no gap between the Veteran's thumb pad and the tips of his 
fingers on attempted opposition of thumb to fingers, but did not 
address gaps between the Veteran's fingers and the palmar crease.  
The Veteran's demonstrated range of motion was normal.  In July 
2009, the examiner found no gapping between the digits of the 
Veteran's left hand and his palmar crease.  As such, the Board 
finds that the evidence of record is not supportive of a 
compensable rating for the Veteran's service-connected status 
post left index and middle finger fracture pursuant to Diagnostic 
Code 5229.

Based on the evidence of record, the criteria for a compensable 
rating for status post left index and middle finger fracture have 
not met at any time during the pendency of the appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In making this 
determination, the Board considered whether there was any 
additional functional loss not contemplated in the noncompensable 
evaluation for the Veteran's status post left index and middle 
finger fracture.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 
Vet. App. at 205-206.  In both the November 2007 and July 2009 VA 
examinations, the Veteran reported experiencing left hand pain.  
Physical examinations demonstrated no decreased range of motion 
upon repetitive use, no fatigue, and no lack of endurance.  
Despite "some" weakness and increased pain after repetitive 
use, additional functional loss due to limitation of motion has 
not been shown to the level required for a compensable rating 
under any of the applicable diagnostic codes.  38 C.F.R. §§ 4.7, 
4.71a.

III.  Extraschedular

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
lumbosacral strain, myositis, is evaluated as an impairment of 
the musculoskeletal system pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5023-5237, the criteria of which is found by the 
Board to specifically contemplate the level of occupational and 
social impairment caused by his disability.  Id.  The Veteran's 
lumbosacral strain, myositis was manifested by pain, stiffness, 
and tenderness.  Range of motion testing demonstrated forward 
flexion from 0 to between 75 and 90 degrees, with pain starting 
at 50 degrees; extension from 0 to between 15 and 20 degrees, 
with pain starting at 10 degrees; left and right lateral flexion 
from 0 to between 15 and 30 degrees, with pain starting at 20 
degrees, bilaterally; left and right lateral rotation from 0 to 
30 degrees, with pain starting at 15 degrees, bilaterally.  
Following repetitive movements, forward flexion was 0 to 65 
degrees, while all other ranges of motions remained the same.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability picture 
represented by a 20 percent disability rating.  Ratings in excess 
of 20 percent are provided for certain manifestations of 
lumbosacral strain, myositis, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 20 percent rating reasonably describe 
the Veteran's disability level and symptomatology.  Consequently, 
the Board concludes that a schedular evaluation is adequate and 
that referral of the Veteran's case for extraschedular 
consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5023-5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).


The Veteran's service-connected status post left index and middle 
finger fracture is evaluated as an impairment of the 
musculoskeletal system pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5219, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  Id.  
During the pendency of this appeal, the Veteran's status post 
left index and middle finger fracture was manifested by pain; 
subjective reports of flare-ups; tenderness; hyperpigmentation 
over the second digit PIP joint; mild deformity over the dorsal 
PIP; mild ulnar deviation of the second digit; no neurological 
symptoms, and a range of motion as follows: left index finger MP 
and PIP joints range of motion was 0 to 90 degrees, without pain.  
Left index finger DIP joint range of motion was 0 to 80 degrees, 
without pain.  Left middle finger MP joint range of motion was 0 
to 85 degrees, without pain.  Left middle finger DIP joint range 
of motion was 0 to 95 degrees, without pain.  Left middle finger 
PIP joint range of motion was 0 to 105 degrees, without pain.  
With respect to each of the listed joints, repetitive motion did 
not elicit pain and there was no additional loss of motion upon 
repetitive motion.  Crepitations were palpated in the left index 
finger at the PIP joint with flexion and extension; there was no 
gapping between the digits of the left hand and the palmar 
crease; and no gapping between the fingers and thumb.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture represented 
by a noncompensable disability rating.  Compensable ratings are 
provided for certain manifestations of status post left index and 
middle finger fracture, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a noncompensable rating reasonably describe the 
Veteran's disability level and symptomatology.  Consequently, the 
Board concludes that a schedular evaluation is adequate and that 
referral of the Veteran's case for extraschedular consideration 
is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5219; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against evaluations in excess of those already 
assigned to the disability at issue herein at any time during the 
appeal period, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 
Vet. App 505 (2007).


ORDER

An evaluation in excess of 20 percent for lumbosacral strain, 
myositis, is denied.

A compensable evaluation for status post left index and middle 
finger fracture is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


